DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks (p. 11 final paragraph), filed 4/21/22, with respect to the rejection(s) of claim(s) 21, 29, and 37 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kanevsky in view of Beigi.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 27, 29-33, 35, 37-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanevsky et al (US 6,434,520) in view of Beigi et al (US 6,345,252).

Regarding claim 21, 29, 37, Kanevsky teaches a computer-implemented method for manipulating electronic multimedia content, the method comprising:
generating, using a processor, a speech model and at least one speaker model of an individual speaker (s207, 208, 209, Fig. 2B);
receiving electronic media content over a network (s200 Fig. 2A, see where the input audio data stream 101 is received over a telephone network col. 6, ll. 47-61);
extracting an audio track from the electronic media content (s418, Fig. 4B); and
utilizing the speech model and the at least one speaker model to identify speakers in the audio track (s414, 415 Fig. 4B) by:
detecting a plurality of speech segments within the electronic media content based on the speech model (s414, 415 Fig. 4B); and
identifying at least one speaker associated with at least one of the speech segments by determining a probability that the at least one of the speech segments contains the individual speaker based on the at least one speaker model (s414, 415 Fig. 4B, see the scoring as in col. 10, ll. 40-59).

Kanevsky teaches a system for manipulating electronic multimedia content, the system comprising: at least one data storage device storing instructions for manipulating electronic multimedia content; and  -5-Application No.: Not Yet Assigned Attorney Docket No.: 00008-0244-03000 at least one processor configured to execute the instructions stored in the data storage device to perform operations comprising the steps of claim 21  (col. 2, ll. 27-46).

Kanevsky teaches a non-transitory computer-readable medium for manipulating electronic multimedia content, storing instructions to execute operations comprising the steps of claim 21 (col. 2, ll. 27-46).

Kanevsky does not teach but teaches Beigi teaches determining a ranking of the electronic media content relative to other electronic media content based on (i) the determined probability (col. 4, ll. 44-57 and col. 12, ll. 5-14) and (ii) probabilities for speech segments within the other electronic media content (col. 4, ll. 44-57 and col. 12, ll. 5-14).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kanevsky’s audio content system with Beigi’s retrieval method to return the most relevant media to a user based on the constraints of their search.
Kanevsky teaches:
22, 30, 38. The computer-implemented method of claim 21, further comprising:
determining probabilities that each of the plurality of the speech segments contains the individual speaker (see the scoring as in col. 10, ll. 40-59); and
determining a ranking (see the scoring as in col. 10, ll. 40-59 – here the second ID tag is illustrated to have a better score than a first one) or filtration of the speech segments or electronic media content based on the probabilities.

Kanevsky teaches:
23, 31, 39. The computer-implemented method of claim 22, wherein determining a ranking or filtration comprises:
analyzing a query to generate a list of associated speakers (s414, s415, s416 in Fig 4B); and
adjusting the ranking or filtration based on detected speech segments from speakers in the list (see the scoring as in col. 10, ll. 40-59 – here the second ID tag is illustrated to have a better score than a first one).

Kanevsky teaches:
24, 32, 40. The computer-implemented method of claim 22, wherein determining probabilities comprises:
analyzing a query to generate a list of associated speakers (s406 col. 9, l. 67 – col. 10, l. 9); and
selecting electronic media content containing speech from speakers in the list (s406 col. 9, l. 67 – col. 10, l. 9).

Kanevsky teaches:
25, 33. The computer-implemented method of claim 21, further comprising:
generating a plurality of speaker models for a subset of people, each speaker model corresponding to one person in the subset of people (s209 col. 8, ll. 5-19); and
determining probabilities that at least one of the plurality of speech segments contains a voice of one of the people in the subset of people, based on the plurality of speaker models (scored results col. 9, l. 67 – col. 10, l. 9).

Kanevsky teaches:
27, 35. The computer-implemented method of claim 26, further comprising:
detecting words in the plurality of speech segments (s405 Fig. 4A); and
displaying the electronic media content to users based on the probabilities and the detected words (s410 Fig. 4A).



Claim 26, 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanevsky et al (US 6,434,520) in view Beigi et al (US 6,345,252) in view of Cusmariu (US 7,571,093).

Regarding claim 26, 34, Kanevsky teaches the computer-implemented method of claim 21, further comprising:
determining probabilities that each of the plurality of speech segments contains a voice of any of a plurality of speakers by comparing the plurality of speech segments with a plurality of speaker models (speaker model match with accept/reject threshold, col. 10, ll. 10-24).
Kanevsky and Beigi do not teach but Cusmariu teaches determining duplicated media in the electronic media content based on the probabilities that each of the plurality of speech segments contains the voice of any of the plurality of speakers (col. 3, ll. 7-11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kanevsky’s audio content system with Beigi’s retrieval method to return the most relevant media to a user based on the constraints of their search with Cusmariu’s technique of automatic detection of duplicate recordings to save manual effort.

Claim 28, 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanevsky et al (US 6,434,520) in view Beigi et al (US 6,345,252)  in view of  Maybury et al (US 6,961,954).

Regarding claim 28, 36, 
Kanevsky and Beigi do not explicitly teach based on the probability that the at least one of the speech segments contains the individual speaker, extracting at least one preview clip from the electronic media content, the preview clip being associated with the individual speaker.
Kanevsky teaches filtering a database for additional electronic media content based on the speaker speech fingerprint (s400 Fig. 4A).  Maybury teaches presenting a preview of the additional electronic media content to the user (preview/highlights as in col. 7, ll. 14-26). Thus, one of ordinary skill in the art would combine the aforementioned prior art elements according to known methods to yield predictable result of based on the probability that the at least one of the speech segments contains the individual speaker (provided by Kanevsky above), extracting at least one preview clip from the electronic media content, the preview clip being associated with the individual speaker (using the above technique taught by Maybury).
Maybury teaches displaying the at least one preview clip to at least one user (preview/highlights as in col. 7, ll. 14-26).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kanevsky’s audio content system with Beigi’s retrieval method to return the most relevant media to a user based on the constraints of their search with Maybury’s media summarization system to provide previews for users’ queries (see col. 1, ll. 37-52).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655